In an action to recover damages for personal injuries, based upon common-law negligence and violation of provisions of the Labor Law, defendant appeals from an interlocutory judgment of the Supreme Court, Suffolk County, dated July 19, 1972, in favor of plaintiff on the issue of liability, after a trial on that issue only, upon a special jury verdict that defendant was liable only for violation of section 240 of the Labor Law. Interlocutory judgment reversed, on the law, with costs, and complaint dismissed. Plaintiff is an employee of a firm which services electrical equipment of commercial printers, including •defendant. At the time here in question, plaintiff was in defendant’s printing plant. Defendant’s foreman asked him to repair an exhaust blower which was mounted close to a ceiling in a lavatory. Plaintiff asked the foreman for a ladder, specifically an “A” ladder. The foreman said he did not know where the “A” ladder was and told plaintiff to use another one, a straight ladder which - had rounded bottoms. He used this ladder, although he had noted that the floor was “ wet and messy ”. The ladder slipped and he fell and was injured. In our opinion, under these circumstances, section 240 of the Labor Law did not create liability on the part of appellant, who exercised neither direction nor control of plaintiff in the performance of his duties. Munder, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.